DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation recited in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining 

figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 6 and 9-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Pat. Appl. Publ. No. US2017/0134063 to Lee et al. (i.e., “Lee”).  Referring to claim 1, Lee discloses a connector assembly (5404) for a mobile device (5404), the connector assembly (5404) comprising: a back plate (5402) adapted to be operably coupled with a mobile device (5404); a connector region (5406) being operably coupled with the back plate (5402), the connector region (5406) being configurable in at least a first arrangement (e.g., located at the lower right portion of 5402) and a second arrangement (e.g., located at a position rotated 180 degrees) and at least one alignment member (i.e., holes on the back plate) being operably coupled with the back plate and positioned adjacent to the connector region, the at least one alignment member adapted to align with the connector region (5406) and to frictionally receive an accessory device (e.g., plug 6904, Fig. 69B); wherein in the first arrangement, the connector region includes at least one electrical connector, and in the second arrangement, the connector region includes no electrical connectors.  See Figs. 54A-54C.
Referring to claim 2, Lee discloses the device as claimed, wherein the at least one electrical connector comprises a pogo pin (5408).  See Fig. 54C.


Referring to claim 3, Lee discloses the device as claimed, wherein in the first arrangement, the connector region includes two pogo pins.  See Fig. 54C.
Referring to claim 4, Lee discloses the device as claimed, wherein in the first arrangement, the connector region includes four pogo pins.  See Fig. 54C.
Referring to claim 6, Lee discloses the device as claimed, wherein in the first arrangement, wherein the at least one electrical connector is flush mounted with the back plate.  See Fig. 54C.
Referring to claim 9, Lee discloses the device as claimed, wherein the at least one alignment member (i.e., holes) includes a recess (i.e., edges within the holes) formed in the back plate.  See Fig. 54B.
Referring to claim 10, Lee discloses the device as claimed, wherein the at least one alignment member includes an uninterrupted sidewall surface (i.e., circular edges).
Referring to claim 11, Lee discloses the device as claimed, further comprising two alignment members being disposed on opposite ends of the connector region.  See Fig. 54B.



Referring to claim 12, as best understood by the Examiner, Lee discloses the device as claimed, wherein the accessory device includes one of a charging cradle, a payment module, a trigger handle, a dimensioning module, or a heads-up display (see Fig. 77A for example).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.  Regarding claim 5, Lee discloses the device as substantially claimed, except for the connector region includes eight pogo pins.  
Although four pogo pins have been shown in Fig. 54C, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See in re Leshin, 125 USPQ. As such, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed 


invention, to modify the device of Lee to include eight pogo pins since this would allow the device to be used with a variety of peripheral devices.
Regarding claim 7, Lee discloses the device as substantially claimed, except for the at least one electrical connector includes a SMT connector operably coupled with a flex board assembly.  
Official Notice is taken that that it is well known in the art of connector assembly devices to provide a SMT connector operably coupled with a flex board assembly for use with a mobile device.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lee to include a SMT connector coupled with a flex board assembly, since this would allow said components to be utilized in the devices on the market today.
Allowable Subject Matter
Claims 13-18 are allowed.  The following is an examiner’s statement of reasons for allowance: claim 13 recites “An assembly for a mobile device, the assembly including: a first removable back plate adapted to be operably coupled with a mobile device, the first removable back plate including: a first connector region having a first number of electrical connectors, and at least one first 

alignment member positioned adjacent to the first connector region; a second removable back plate adapted to be operably coupled with the mobile device, the second removable back plate including: a second connector region having a second number of electrical connectors different than the first number of electrical connectors, and at least one second alignment member positioned adjacent to the second connector region.”  These limitations are not taught or adequately suggested in the prior art of record.  Claims 14-18 depend, either directly or indirectly, from claim 13 and are therefore allowed for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 


Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841               

January 27, 2022